Case: 7:21-cv-00001-DLB-EBA Doc #: 1 Filed: 01/13/21 Page: 1 of 5 - Page ID#: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      PIKEVILLE DIVISION
                                   CASE NO. - - - - - - - -
                                    ELECTRONICALLY FILED


  KAYLA ADKINS                                                                   PLAINTIFF

  -vs-

  GEICO GENERAL INSURANCE COMPANY                                                DEFENDANT


                                         NOTICE OF REMOVAL




             Comes now the Defendant, GEICO General Insurance Company, by and through

  counsel, and for its Notice of Removal herein and state as follows:

             1.       That this Defendant hereby exercises its rights under the provisions of

  28 U.S.C. 1332, 28 U.S.C. 1441 and 28 U.S.C. 1446 of the United States Code, to

  remove this action from the Circuit Court of Pike County, Kentucky in which such action

  is now pending.

             2.       That the Plaintiff filed this civil action in Pike Circuit Court,

  Commonwealth of Kentucky, styled Kayla Adkins v. GEICO General Insurance

  Company., Civil Action No. 20-CI-001593, on December 10, 2020, alleging that as a

  result of Evan Chapman's alleged negligence, the Plaintiff is entitled to recover

  underinsured motorists benefits for bodily injuries as a result of a motor vehicle accident

  that took place on January 30, 2020 in Pike County, KY. 1 The Plaintiff alleges in its

  Complaint that the damages in this case are in excess of the jurisdictional limits of the

  1   See attached record of Pike Circuit Court, attached hereto as Exhibit A.
Case: 7:21-cv-00001-DLB-EBA Doc #: 1 Filed: 01/13/21 Page: 2 of 5 - Page ID#: 2




  Pike Circuit Court. 2

             3.       This notice of removal is timely filed under 28 U.S.C. 1446, having been

  filed less than one year from the date of the commencement of the action and within

  thirty days (30) of acceptance of service of the Plaintiff's complaint by this Defendant,

  rendering the case removable.

             4.       That based on information and belief, the Plaintiff was, at the time of the

  filing of the complaint, a citizen and domiciliary of the State ofKentucky. 3

             5.       That the Defendant, GEICO General Insurance Company, is a domiciliary

  of the State of Maryland where it is incorporated and maintains its principal place of

  business. It is therefore considered a citizen and domiciliary of the State of Maryland

  pursuant to 28 U.S.C. § 1332(c).

             6.       That there is complete diversity of citizenship between the Plaintiff and

  the Defendant.

             7.       That under 28 U.S.C. § 1332(a), a federal court has original diversity

  jurisdiction over a matter where the suit is between citizens of different states and the

  matter in controversy exceeds $75,000.00, exclusive of interest and costs.

             8.       Under Federal law, in calculating whether the amount in controversy

  satisfies the Court's jurisdictional threshold of $75,000, the Court will aggregate all

  claims of a Plaintiff against the Defendant. The subject litigation stems from personal

  injuries suffered by the Plaintiff in an automobile accident occurring on January 30,

  2020. On October 12, 2020, the Plaintiff submitted a policy limit demand to GEICO




  2   See ,r 3 and 15 of the Plaintiffs Complaint attached hereto as Exhibit B.
  3   See ,r 1 of the Plaintiffs Complaint attached hereto as Exhibit B.


                                                                                               2
Case: 7:21-cv-00001-DLB-EBA Doc #: 1 Filed: 01/13/21 Page: 3 of 5 - Page ID#: 3




  General Insurance Company. 4 The Plaintiff, Kayla Adkins, medical records show that

  she sustained a fracture to her right wrist, which required surgery. The Plaintiff also

  complains of injuries to her neck, back, right shoulder, and right elbow. The Plaintiff's

  current medical expenses are $64,231.44. The subject GEICO policy provided

  underinsured motorists coverages of $200,000 per person/$600,000 per occurrence,

  which are in excess of the Court's jurisdictional threshold of$75,000. 5

          9.       That under 28 U.S.C. §§ 1441, 1446, a Defendant may remove an action

  filed in state court to federal court provided that it could have been initially brought in

  federal court. That under the foregoing provisions of the United States Code, this Court

  has original diversity jurisdiction over this matter as diversity of citizenship exists and the

  amount in controversy exceeds the minimum jurisdictional limits of $75,000, based on

  the policy limit demand of the Plaintiff.

          10.      That, pursuant to 28 U.S.C. 144l(a), venue of the removed action is

  proper in the United States District Court for the Eastern District of Kentucky, at

  Pikeville, as the district and division embracing the Court where Civil Action No. 20-CI-

  01593, Kayla Adkins v. GEICO General Insurance Company. is now pending, that being

  Pike Circuit Court, Pike County, Kentucky.

          11.      That the Defendant, GEICO General Insurance Company, does hereby

  remove this cause of action from the Circuit Court of Pike County, Kentucky to the

  United States District Court for the Eastern District of Kentucky, at Pikeville.

          12.      That written notice of the filing of this Notice of Removal has this day


  4 See October 12, 2020 policy limit demand to GEICO General Insurance Company, see attached hereto as

  Exhibit C.
  5 See attached GEICO declarations page for underinsured motorist's coverage limits under policy# 4358-

  16-91-85, see attached hereto as Exhibit D.


                                                                                                       3
Case: 7:21-cv-00001-DLB-EBA Doc #: 1 Filed: 01/13/21 Page: 4 of 5 - Page ID#: 4




  been given to all parties to the action as required by law and a true copy of this Notice of

  Removal has this day been mailed to the Clerk of the Circuit Court of Pike County, as

  required by law.

         WHEREFORE, the Defendants pray that this action be removed to this Court and

  that this Court accept jurisdiction of the action. The Defendant further prays that this

  action be placed on the docket of this Court for further proceedings, the same as though

  this action had been originally instituted in this Court.

         Dated: January 13, 2021




                                         ls/Darrin W. Banks
                                         Darrin W. Banks
                                         Daniel W. Pugh
                                         Attorney for: GEICO
                                         PORTER, BANKS, BALDWIN & SHAW
                                         P.O. Drawer 1767
                                         Paintsville, Kentucky 41240
                                         606-789-3747
                                         606-789-3790
                                         dpugh@psbb-law.com




                                                                                            4
Case: 7:21-cv-00001-DLB-EBA Doc #: 1 Filed: 01/13/21 Page: 5 of 5 - Page ID#: 5




  CERTIFICATE OF SERVICE

  On January 13, 2021, I mailed and electronically filed this document through the ECF
  system, which will send a notice of electronic filing to:


  Hon. Joshua S. Ferrell
  160 East 2nd Avenue
  Williamson, West Virginia 25661




                                      ls/Darrin W. Banks
                                      Darrin W. Banks
                                      Daniel W. Pugh




                                                                                         5
